Koether v. Koether                                                  



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 



NO. 3-91-174-CV



CHARLES R. KOETHER,

	APPELLANT

vs.



SUZANNE K. KOETHER,

	APPELLEE


 

FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT

NO. 19,763, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING
 


PER CURIAM
	Appellant Charles R. Koether's petition under the Bankruptcy Code was terminated
on November 15, 1991.  In re Koether, No. 91-60760 LEK (Bankr. W.D. Tex.).  Appellant's
brief was filed on July 2, 1991, during the pendency of the bankruptcy stay.  See Nautical
Landings Marina v. First Nat'l Bank, 791 S.W.2d 293, 296 (Tex. App.--Corpus Christi 1990, writ
denied).  The Clerk of this Court has written appellant to inquire about the status of the appeal
after the termination of the bankruptcy case, but appellant has neither responded nor taken any
steps to prosecute the appeal.  
	The appeal is dismissed for want of prosecution.  See Tex. R. App. P. 74(l).

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Appeal Dismissed
Filed:   June 30, 1993
[Do Not Publish]